Citation Nr: 1117674	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-29 115 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from July 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction rests with the Waco, Texas RO.  

Additional pertinent evidence was received from the appellant in February 2011.  As the appellant has waived initial RO review of this evidence, the Board will consider the new evidence.  38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection for a left knee disability.  Post service treatment records dating back to 1988 reveal treatment for the left knee to include left knee surgeries.  In a June 2007 statement, R.M. related that he served with the appellant and that they serviced F8 aircrafts both on land and aboard ship.  He recalled the appellant complaining about his knee hurting after several months aboard the ship.  He stated that after a particular jump off an aircraft the appellant hit the deck hard during rough weather and was in pain.  Thereafter, he recalled the appellant had a hard time getting up and walking.  R. M. stated that he helped the appellant off the flight deck and back to the quarters, and that he knew from that time onward the appellant suffered from knee pain.  

In August 2007, Dr. H stated that the appellant's knee injury was due to overuse in service.  He then opined in February 2011 that the appellant's symptoms were consistent with what would be expected with repeated trauma to the knee, i.e. jumping off aircraft.  

In February 2011, Dr. G stated the reviewed the appellant's history and charts to include VA and service records.  He opined that it was more likely than not that the appellant's knee problems were due to traumatic activities associated with his service.  He stated that the appellant's pathology (arthritis) is a frequent outcome from repetitive activities that arise in his job description.  

The appellant has related that he had a lot of problems with his knee as a result of jumping from the flight deck of an aircraft carrier in service.  He asserts that as a result of serving aboard the aircraft carrier he now suffers from severe knee problems.  

In light of the evidence presented above, we find that a VA compensation and pension examination is warranted.  In this regard, there is evidence of an in-service injury and evidence of a current disability.  We also note that private opinions providing a nexus to service are of record.  However, the private opinions are not supported by adequate reason and rationale.  Moreover, we find that an examination is needed to obtain a more thorough history of the appellant's left knee disability.  The Board is aware that the appellant had a total knee replacement but there appears to be private medical records not associated with the file to include treatment records from the 1980s.  These records should be obtained and associated with the file.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The appellant should be asked to identify and/or submit treatment records relevant to his left knee to include records pertaining to his surgery in the 1980s.  Once the treatment records are identified, the RO should attempt to obtain the records and associate them with the file.  If the records are unavailable, a negative response should be indicated in the record.  

2. Schedule a VA compensation and pension examination.  The appellant should be afforded an examination to determine if he has a left knee disability attributable to service.  The examiner, upon review of the entire claims folder, should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability is related to service to include the claimed in service knee injury.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



